 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EUGENE MASON,
Plaintiff,

-against-

AMTRUST FINANCIAL SERVICES, INC.

and DAVID LEWIS,

Defendants.

Case 1:19-cv-08364-DLC

REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

William E, Vita, Esq.

WESTERMAN BALL EDERER

MILLER ZUCKER & SHARFSTEIN, LLP

1201 RXR Plaza

Uniondale, New York 11556

Telephone: 516-622-9200

Attorneys for Defendants

AmtTrust Financial Services, Inc. and David Lewis
TABLE OF CONTENTS

L. INTRODUCTION 0c eeesceseeeeesseeseeseccasesessetsecsssesessssseecsesssssecensesessecensesessnsneuseeseeeseeeees 1
Il. ARGUMENT... .ccccseeesseesseeseeesecrscsanesenseseescenersescacstsassessesseesneneneesaesaessenesseanensesnsaeesenagegs 2

A. Plaintiff's D.T.S.A. Claim Should Be Dismissed Because He Has Not Alleged Facts
To Demonstrate That He Treated The Spreadsheet As A Trade Secret Or That
Defendants Misappropriated The Spreadsheet. .........-.sscccscscesscrseseersssessesseseneseeenensees 2

B. Plaintiffs D.T.S.A. Claim Against David Lewis Should Be Dismissed Because
Plaintiff Has Not Alleged Facts Sufficient To Demonstrate a Legal Claim Against

David Lewis. .....c.ccccceccseessssessesceeccssssseeesterssenesceecseessseegsesscessssecsgesesaaserseseassseseeesaeenenees 5
C. The Complaint Fails to Sufficiently Allege a Common Law Trade Secret Claim
Against AMTIUst .......scccsessssessseesssscsessescescecenssssseetsenseceensecsessessnecnessesesessserenseserreseese 7
D. The Complaint Fails to Establish the Elements of Unjust Enrichment...........ceue 7
E. The Complaint Fails to Sufficiently Allege a Breach of an Implied License ............. 8
TH. «=§ CONCLUSION... cccceccseeeceesceseseeecseusesseseneenssesscaseseecensatansesesessecsenensessataeseenssessenennengs 9

 

 

 
 

TABLE OF AUTHORITIES

Cases

Bear, Stearns Funding, Inc. v. Interface Grp.-Nevada, Inc., 361 F.Supp.2d 283, 305

(S.D.N.Y.2005) 0... eecsssescsseseeseeetseseeeeeesenensesecaeeesesceasecesseacacseeaeeassceeasesaeecassnoaseesaasaeadeeoesassasesceeas 7
Kosower v. Gutowitz, 2001 WL 1488440 (S.D.NLY. 2001) oo... ce eeeeeeceeeseeeessassensereasaesreetenennees 4
Medtech Products Inc v. Ranir, LLC, 596 F, Supp. 2d 778 (S.D.N.Y. 20008) «0... cee eeeeeeeeeenes 4
Mintz v. Mktg. Cohorts, LLC, 2019 WL 3337896 (E.D.N.Y. 2019) ....sessseresseserseseeseesrenes 2, 3,4
Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1002 (1984) 0.0... ccesccesscesereecceaeesnaeeeeeertscssseeesaneass 7
SmithKline Beecham Consumer Healthcare, L.P. v. Watson Pharm., Ine., 211 F.3d 21, 25 (2d

Cir. 2000) 2... cecescessseesecesceseeersesceseseeetscseseeceesasenscesssecsesesauacesdseneecssesseusesessssteassesausnsareseaseasegaeeae ss 9
Structure Capital Solutions, LLC v. Commerzbank AG, 177 F.Supp.3d 816, 832 (S.D.N.Y. 2016)

seusesesecnensssececassnsaescsecscenecessesassessescassneacsneaceaesesaecscesaneeeesdeasenssassonsssssesaeneesesesasesesssaesesseneeseaeenseegseeeas 7
Syntel Sterling Best Shores Mauritus Limited v. Trizetto Group, Inc., 2016 WL 5338550

(S.D.N.Y. 2016)... ccccccscssesesssesesescneescsensesssssscecsassesecesessscasceasesusesssereneueenessssseseasseseseseeeents 2, 3,4
Xavian Insurance Co. y. Marsh & McLennan Companies, Inc., 2019 WL 1620754, at *5

(S.D.N.Y. 2019) ...cccscscsccsccscsesessssssssesesscessceapeessesesecsessssssscsavsaeesssssscsensseenersaneneeneanesseseneenanenae gees 3
Statutes
18 U.S.C. § 1839(5)). ....ceeccscsccsssesesseeeeesescseesesseeeessscssensscsessneseessstenesssassersenserssaseasagasucnagaenenenseesaeaees 4
FAR.C.P. 12(D)(6) ..cceeeccescscscsssssesencsssseescsssasssescnenseacsdeegencnssceassseecseessssaseesesesessseneaecasseesencsaansanenesseate 1

ii
 

Defendants AmTrust Financial Services, Inc. (“AmTrust”) and David Lewis (“Lewis”)
(sometimes collectively referred to as “Defendants”) respectfully submit this Reply Memorandum
in Further Support of their Motion to Dismiss Plaintiff's Amended Complaint (“Complaint”).

I INTRODUCTION

Plaintiff's opposition to this motion fails to address or ameliorate the fatal defects in the
Plaintiff's Complaint, which, despite the Plaintiff's protestations to the contrary, consists of
speculative and conclusory allegations which are insufficient to survive a F.R.C.P. 12(b)(6)
Motion to Dismiss.

Plaintiff's Memorandum of Law in Opposition contends that the Defendants’ moving papers
merely create issues of fact, which must be resolved in Plaintiffs favor. To the contrary, the
Defendants are not raising issues of fact about the claims in the Complaint, rather, the Defendants
are pointing to the absence of actual allegations of fact sufficient to support the Plaintiff's claims.
Instead of providing such facts, Plaintiff relies, on threadbare speculation dressed up as “facts.”

In particular, Plaintiff's Complaint fails to sufficiently allege the existence of: 1) material
which should be protected as a trade secret; 2) an unjust enrichment claim; and 3) an implied
license agreement with AmTrust. Finally, the Complaint is devoid of allegations of specific
conduct by David Lewis which would support the claim that he violated the Defend Trade Secrets
Acts (“D.T.S.A.”)!,

For these reasons, the first four causes of action against AmTrust (for violation of trade secrets

under both Federal and New York Common Law, unjust enrichment and breach of an implied

 

| Plaintiff has now conceded that the only cause of action brought against David Lewis is the first cause
of action for violation of the D.T.S.A. and that none of the other causes of action apply to him.

l
 

license) should be dismissed. Similarly, the sole cause of action against David Lewis for violating
the D.T.S.A. should be dismissed.
Il. ARGUMENT
A. Plaintiff’s D.T.S.A. Claim Should Be Dismissed Because He Has Not Alleged

Facts To Demonstrate That He Treated The Spreadsheet As A Trade Secret Or
That Defendants Misappropriated The Spreadsheet.

Courts reviewing allegations that a party violated the D.T.S.A. consider what measures
were taken by the alleged owner to protect those purported secrets.” For example, courts look for
allegations that: 1) the information was subject to confidentiality provisions or similar limitations;
and 2) the material was only accessible through controlled computer servers. Syntel Sterling Best
Shores Mauritus Limited v. Trizetto Group, Inc., 2016 WL 5338550 (S.D.N.Y. 2016). A court
specifically rejected claims for trade secret misappropriation when a plaintiff “did not require
defendant to sign a non-disclosure agreement, nor any sort of covenant to protect the passwords.”
Mintz v. Mktg. Cohorts, LLC, 2019 WL 3337896 (E.D.N.Y. 2019) (stating also that Plaintiff's
allegations that she provided unique log-in credentials which she only disclosed when necessary
and disclosed to the defendants for the “sole purpose” of accessing her trade secret were

insufficient to demonstrate “reasonable measures” to protect trade secrets).

In the instant matter, the Complaint fails to allege that Plaintiff ever requested, during his
several years working for Defendant AmTrust, that the Defendants sign confidentiality agreements
or use specific and dedicated computer passwords to protect the purported secrets. These facts are
undisputed. To be clear, what this Plaintiff did (or did not do) to treat his “Pricing Tool” (the

“‘Spreadsheet”) as a trade secret is not a factual issue, as Plaintiff claims in his opposition, because

 

* It is not at all clear that Plaintiff is actually the creator, author or owner of the allegedly proprietary
material but that issue cannot be judicially determined by a motion to dismiss.

2
 

to the contrary there is a complete absence of factual allegations that Plaintiff took steps to protect
the Spreadsheet by requesting the use of confidentiality agreements or dedicated computer
passwords, or by taking other protective measures. For this reason, the Complaint simply does not
meet the requirements articulated in the Syntel and Mintz cases.

Plaintiff's Opposition Brief, which contains a rather confusing discussion about which one
of AmTrust’s several computer systems hosted the Spreadsheet, cannot mask the Plaintiff's
underlying concession that the Spreadsheet was loaded onto one of the computer systems used at
AmTrust and no confidentiality agreements and/or dedicated computer passwords were required
or requested by Plaintiff, thus enabling anyone at AmTrust to easily gain access to the Spreadsheet.
Plaintiff's contention that the Spreadsheet was not stored on AmTrust’s “Central Corporate
Operating System” (Complaint, { 63), is a distinction without a difference and it cannot hide the
fact that AmTrust employees who reported to Plaintiff were trained by him to use the Spreadsheet
on an AmTrust system. To put it another way, it does not matter where on AmTrust’s computer
systems the Spreadsheet was located. What matters is that the Spreadsheet was not considered or
treated as a secret.

Nor does Plaintiff allege the type of factual allegations which were alleged in Xavian
Insurance Co. v. Marsh & McLennan Companies, Inc.,2019 WL 1620754, at *5 (S.D.N.Y. 2019).
In Xavian, the plaintiff required a non-disclosure agreement before sharing the trade secret,
required the destruction of any trade secret information when requested, marked the proprietary
material as confidential at the bottom of each page, and reminded defendant in an email (when
simultaneously sharing the trade secret) that the property was a trade secret and proprietary and
not to “be disclosed outside of the [defendant’s corporate] family.” As demonstrated by the

absence of any such allegations in Plaintiff's complaint, Plaintiff here took no such steps.
 

Finally, far from marking the Spreadsheet as private and confidential or labelling it in an
email as a trade secret, as the plaintiff in Yavian did, the Spreadsheet here was merely sent to
AmTrust in an unencrypted email without password protection, nor was the email or Spreadsheet
labeled as confidential. These facts are undisputed.

Plaintiff cites Kosower v. Gutowitz, 2001 WL 1488440 (S.D.N.Y. 2001) for the proposition
that secrecy is generally an issue of fact. However, in Kosower, the parties employed non-
disclosure agreements to protect the subject material, unlike the instant case where Plaintiff made
no attempt to secure non-disclosure agreements. Jd. at *2. The other case cited by Plaintiff,
Medtech Products Inc v. Ranir, LLC, 596 F. Supp. 2d 778 (S.D.N.Y. 20008), is similarly
distinguishable because the parties in that case used confidentiality agreements, the use of which
has not been alleged by Plaintiffhere. Notably, Syntel and Mintz were both decided after Kosower
and Medtech and specifically rely on the presence or absence of non-disclosure agreements when
determining the existence of a trade secret.

None of the cases cited by Plaintiff involve an employee hired by a company to do a job,
who then belatedly claimed that his knowledge and experience, as collated in written form, was a
trade secret.

Even if Plaintiff could establish that he treated the Spreadsheet as a trade secret (which
plaintiff has failed to do), in order to establish misappropriation of such a “secret” under the
D.T.S.A., a plaintiff must establish that the defendant acquired a purported trade secret by using
improper means or with knowledge, at the time of disclosure, that the trade secret was acquired
through improper means. 18 U.S.C. § 1839(5)). Yet, the Complaint does not allege that AmTrust
or Mr. Lewis acquired the Spreadsheet through improper means. Instead, the Complaint alleges
that Plaintiff voluntarily sent the Spreadsheet (in the open and unencrypted email) to Mr. Lewis,

so that the Spreadsheet could be used by Plaintiffand his team at AmTrust. (This email is attached
4
 

as Exhibit A to W. Vita’s Affirmation in Support of the Motion to Dismiss the Amended
Complaint.) Plaintiff also contends that the terms of his employment are stated in the Offer of
Employment letter (attached as Exhibit B, to W. Vita’s Affirmation) yet the Offer Letter does not
mention any trade secrets, implied licenses or even the Spreadsheet itself. Thus, on its face, the
Complaint fails to allege the necessary element that the defendant used improper means to acquire
the Spreadsheet. This omission provides further grounds for dismissal of the D.T.S.A. claim.

B. Plaintiff’s D.T.S.A. Claim Against David Lewis Should Be Dismissed Because

Plaintiff Has Not Alleged Facts Sufficient To Demonstrate a Legal Claim Against
David Lewis.

There are no factual allegations sufficient to establish that the Spreadsheet was a trade
secret or that any of the parties, including the Plaintiff and AmTrust, ever treated the Spreadsheet
as proprietary and protectable. Even if Plaintiff has sufficiently alleged a D.T.S.A. claim as to
AmTrust (which he has not), there is a complete absence of factual allegations that David Lewis,
as an individual, ever violated the D.T.S.A.

After the description of how the Spreadsheet was provided to Mr. Lewis, Mr. Lewis is
rarely even mentioned in the remainder of the twenty-four page Complaint. The bare allegations
against Mr. Lewis include the following: 1) he stated, during a meeting with Barry Zyskind,
AmTrust’s CEO and Plaintiff on some unknown date, as follows: “Gene has his own pricing tool
that he developed, which he will use” (Complaint, § 51); 2) the Plaintiff “was hired with the
explicit understanding, under the License Arrangement (by both Mason and senior executives at
AmTrust, including both Lewis and Zyskind, among others), that Mason would use and license
the Mason Proprietary Pricing Tool to AmTrust for their joint use during his employment tenure
with the Company” (Complaint, § 58); and 3) “Lewis, at Mason’s insistence, directed the AmTrust
Ceded Reinsurance Department that the Mason Proprietary Pricing Tool should not be shared with

three insurance underwriters prior to or during audits.” (Complaint, { 67).

5
 

These quotations from the Complaint are the sum and substance of the allegations that Mr.
Lewis somehow violated the D.T.S.A. Yet, as can be clearly seen from the quotations, none of
these allegations claim that either Plaintiff or Mr. Lewis described or acknowledged that the
Spreadsheet was a protectable trade secret. Nor does Plaintiff provide specific factual allegations
that Mr. Lewis personally acquired the Spreadsheet through improper means (indeed, the
Complaint alleges the opposite, that Plaintiff voluntarily sent Mr. Lewis the Spreadsheet),
misappropriated the Spreadsheet, breached the purported implied license or is wrongfully using
the Spreadsheet.

The factual allegations as to David Lewis are miniscule. Plaintiff concedes, as he must,
that he sent the Spreadsheet to David Lewis in an unprotected email from the Plaintiff's home
server to Mr. Lewis’ home server. Neither the email, nor the Spreadsheet was marked as
confidential, proprietary, licensed, or a trade secret. Nor did the email describe the Spreadsheet as
proprietary. Far from requesting that Mr. Lewis sign a confidentiality agreement, the plaintiff
merely stated the following six words: “David, here’s my pricing tool - Gene.” Thus, there is an
objective absence of facts to establish that any party, including Mr. Lewis, intended the
Spreadsheet to be a trade secret or treated it as such. Plaintiff simply has not alleged any specific
facts sufficient to show that David Lewis acquired the alleged trade secret by improper means or
knew it was a trade secret.

The Complaint makes no allegations, whatsoever, that Mr. Lewis is using the Spreadsheet,
If he is not using it, then he is not misappropriating it.

Far from creating a factual dispute, the complete absence of factual allegations against Mr.

Lewis require the cause of action against him to be dismissed.
 

 

 

C. The Complaint Fails to Sufficiently Allege a Common Law Trade Secret Claim
Against AmTrust

The Complaint concedes, as it must, that Plaintiff shared the Spreadsheet with the AmTrust
employees who reported to him and his “team members.” The Complaint does not allege that
these employees and team members were required to sign Confidentiality agreements or non-
disclosure agreements. They were, therefore, under no obligation to protect the confidentiality of
the Spreadsheet. Yet, under New York common law, any property right to a purported trade secret
is extinguished if the alleged donor of that trade secret discloses it to “others who are under no
obligation to protect the confidentiality of the information.” Structure Capital Solutions, LLC v.
Commerzbank AG, 177 F.Supp.3d 816, 832 (S.D.N.Y. 2016) quoting Ruckelshaus v. Monsanto
Co., 467 U.S. 986, 1002 (1984); see also Bear, Stearns Funding, Inc. v. Interface Grp.-Nevada,
Inc., 361 F.Supp,2d 283, 305 (S.D.N.Y.2005) (where “[t]he information that [counterclaimant]
contends constitutes trade secrets is information that Bear Stearns was expressly authorized to
disclose in connection with a loan securitization ... such information cannot possibly fit within
even the broadest interpretation of New York's definition of a trade secret” as a matter of law).

Once again, this is not a disputed fact but rather an absence of facts. And this absence is
fatal to Plaintiff's common law claim for misappropriation of trade secrets,

The common law trade secrets claim is also fatally defective for all the reasons articulated
in the Section II.A. of this Reply discussing the D.T.S.A. claim.

D. The Complaint Fails to Establish the Elements of Unjust Enrichment

Plaintiff's unjust enrichment cause of action is defective for the reasons articulated in § IV
(C) of the Defendants’ Memorandum of Law in Support of its Motion to Dismiss.

Significantly, the Plaintiff's Opposition Memorandum of Law does not even mention the

unjust enrichment claim. This omission on the Plaintiff's part confirms AmTrust’s position that if
 

 

 

the Spreadsheet is not a protectable trade secret, then the unjust enrichment claim must fail. For
the reasons stated in the original Memorandum of Law, as well as in the earlier sections of this
Reply Memorandum of Law, the plaintiff has failed to establish the elements of a trade secret.

Plaintiff was hired to use his knowledge as a high level insurance executive to set up a
premium pricing method for AmTrust and equity does not require AmTrust to pay the plaintiff in
perpetuity for the system he set up, pursuant to his job duties, after he was terminated for cause.
Ina similar way, an employee of an advertising firm is not paid for setting up an ad campaign after
the employee leaves the advertising firm. How the employee sets up the campaign and whether
or not the employee used previously acquired knowledge about target demographics or prepared
ad layouts before the employee came to the firm are simply not grounds for paying the employee
for the use of that ad campaign after the employee leaves his or her job.

Furthermore, despite Plaintiff's argument, nothing was “converted” by AmTrust. Plaintiff
provided the Spreadsheet for his team at AmTrust to use in determining the amount of insurance
premiums for certain lines of professional liability insurance. Plaintiff provided the Spreadsheet
to AmTrust openly and voluntarily and therefore, Amtrust did not use improper means to acquire
this material. Yet, Plaintiff contends that AmTrust has been enriched at the Plaintiff's expense by
its use of the Spreadsheet. To make this argument, Plaintiff ignores the fact that he is now in the
same position that he was in before his employment at AmTrust.

E. The Complaint Fails to Sufficiently Allege a Breach of an Implied License

For the reasons articulated in AmTrust’s Memorandum of Law in Support of the instant
motion, the Plaintiff's Complaint fails to properly allege a breach of implied license.

Specifically, Plaintiff ignores the ruling by the Second Circuit, which holds that courts have

only found implied licenses in narrow circumstances where one party “created a work at [the
 

other’s] request and handed it over, intending that [the other] copy and distribute it. SmithKline
Beecham Consumer Healthcare, L.P. v. Watson Pharm., Inc.,211 F.3d 21, 25 (2d Cir.2000).

The Complaint fails to allege any facts to support either element of the Second Circuit’s
test. The Spreadsheet was not created at AmTrust’s request, rather, accepting the allegations of
the Complaint at face value, it was created many years prior to Plaintiff's involvement with
AmTrust. Similarly, the Spreadsheet was not handed over to AmTrust with the intention that
AmTrust would copy and distribute it. Again, the only allegations in the Complaint are completely
to the contrary. Nor is there any allegation (beyond purely conclusory language), to indicate that
there was a meeting of the minds between the parties about an implied license, as confirmed by
the conduct of the parties. This is not a factual issue, rather, there is an absence of any specific
factual allegations to indicate that AmTrust ever acted as if it intended to enter into an implied
license with Mason. Instead, Plaintiff seems to take the position that there was an implied license
because, within his own mind, he wanted such a license to exist. Obviously, this is not a sufficient
basis to allege such a cause of action.

Ill. CONCLUSION

For all these reasons stated in the Defendants’ original motion papers, as weil as in this
Reply Memorandum of Law, it is respectfully requested that the only remaining count against
David Lewis (Count I) be dismissed and that Counts I, II, II], IV be dismissed against Defendant

AmTrust, and that the Court grant such further and other relief as it deems just and proper.

Dated: Uniondale, New York

December 20, 2019 a
C WW _

WILLIAM E. VITA

 

02123746
